Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The instant application having Application No. 17/107,466 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both receiving an index request and update the metadata indexing.

17/107,466
10,860,662
Claim 1, A method, comprising:
receiving an indexing request from an application running on a first computer, the receiving performed by an indexing engine running on a second computer, the indexing engine communicatively connected to a metadata index; determining, by the indexing engine, whether the indexing request contains a metadata indexing command; when responsive to a determination by the indexing engine that the indexing request contains a metadata indexing command, determining, by the indexing engine based on a derived metadata whether the metadata indexing command applies to or affects any metadata in the metadata index list and thus needs protection from change; and executing, by the indexing engine, the metadata indexing command to update the metadata index responsive to the indexing request from the application running on the first wherein execution of the metadata indexing command excludes derived metadata in the metadata index that has been determined, by the indexing engine running on the second computer based on the derived metadata list, as needing protection from change.





Claims 9, 17
Claim 1, A method, comprising: receiving an indexing request from an application running on a first computer, the receiving performed by an indexing engine running on a second computer, the indexing engine communicatively connected to an index, wherein the indexing engine comprises an indexing controller and a metadata update component; determining, by the indexing controller of the indexing engine, whether the indexing request contains a metadata indexing command; responsive to the indexing request being determined by the indexing controller of the indexing engine as containing a metadata indexing command, performing, by the indexing controller of the indexing engine: accessing a derived metadata list; determining affected metadata from the derived metadata list, wherein the affected metadata comprises any metadata in the index that is on the derived metadata list and that is affected by the metadata indexing command; and sending the metadata indexing command and the affected metadata to the metadata update component of the indexing engine; and executing, by the metadata update component of the indexing engine, the metadata indexing command to update metadata in the index responsive to the indexing request from the application running on the first computer, the executing the metadata indexing command exclusive of the affected metadata in the index as determined by the indexing controller of the indexing engine running on the second computer to thereby protect the affected metadata in the index from change.
Claims 9, and 17


Allowable Subject Matter
	Claims 1-20 in the condition for allowance. However, applicant representative required to file TD to overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday-Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 31, 2022
/THU N NGUYEN/Examiner, Art Unit 2154